Citation Nr: 1743744	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-33 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to November 17, 2015, and in excess of 50 percent thereafter for service-connected major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the issue of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Veteran's statements during her June 2015 Board hearing, the Board finds the issue of entitlement to a TDIU has been raised as part of the above-captioned claim for increased rating, and therefore, it has been added to the title page. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system. All future documents should be incorporated into the Veteran's VBMS file.


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's service-connected major depressive disorder more nearly approximates occupational and social impairment with deficiencies in most areas.
2.  The Veteran's service-connected major depressive disorder prevents her from being able to secure or follow substantially gainful employment.
  

CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's major depressive disorder is evaluated under Diagnostic Code 9411, which assigns ratings based upon the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

To warrant a higher 70 percent rating the evidence needs to show that the Veteran's psychiatric disability more nearly approximates occupational and social impairment, with deficiencies in most areas, such as work school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

During the June 2015 Board hearing the Veteran testified to symptoms of panic attacks, sleep problems, hallucinations or delusions, grossly inappropriate behavior, a persistent danger of hurting herself or others, being disoriented, and difficulty performing normal daily activities such as bathing.

VA treatment reports record that the Veteran has experienced auditory and visual hallucinations and suicidal ideation.  Specifically, the Veteran was hospitalized in May 2010 due to intermittent audio and visual hallucinations, an inability to quiet her mind, and extreme distractibility.  The VA treatment provider diagnosed major depressive disorder with psychosis.  In February 2011 the Veteran's VA treating physician reported that her major depressive disorder had become more severe and recurrent, that she experienced a stroke, and that the likelihood of a remission complete enough to allow full time employment and discharge was low.  In October 2015 the Veteran appeared carelessly dressed and groomed, mildly restless and agitated, and endorsed audio-visual hallucinations.  VA treatment reports reflect that the Veteran reported hearing voices that commanded her to harm herself and that she believed people were walking on her roof.  In December 2015 the Veteran reported trouble sleeping, auditory hallucinations, and not feeling safe enough to open the curtains and go outside.  

During the May 2010 VA examination the examiner diagnosed major depressive disorder.  The examiner reported that the Veteran has cut herself off from family members and that she avoids people.  She reported that the Veteran had difficulty establishing and maintaining effective work/ school and social relationships because of depression and concerns that people are talking about her.  She reported the Veteran had panic attacks and a history of hallucination associated with more severe periods of depression.  The examiner reported that the Veteran's unemployment is not primarily due to the effects of the mental condition, and that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupation tasks.  

The February 2011 VA examiner reported that the Veteran experienced auditory hallucinations, homicidal and suicidal thoughts, panic attacks, and that she was not capable of handling her personal finances.  Her remote memory was moderately impaired and her recent memory was severely impaired.  The examiner reported that the degree of occupational and social impairment could not be stated as the results of the examination detected malingering. 

The November 2015 VA examiner reported that the Veteran's mental diagnoses caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported symptoms of depressed mood, chronic sleep impairment, and disturbance of motivation and mood.  The examiner opined that the Veteran was not unemployable due to her service-connected depression, and that her depression should not preclude light duty or sedentary employment.  She explained that there was no objective evidence that the Veteran's depression precludes employment.  She noted that the Veteran has reduced reliability and productive due to her depression symptoms and that she endorsed depressed mood, crying spells, and decreased motivation in pleasurable activities.  The Veteran claimed she was fired from a job due to a physical altercation with a co-worker, and that after this incident she worked at Wal-Mart until she suffered a stroke.  The examiner reported that the Veteran was not suicidal, homicidal or psychotic during examination.

Although the VA examiners reported that the Veteran's depression symptoms result in, at most, occupational and social impairment with recued reliability and productivity, the Board finds that the VA treatment reports from the Veteran's treating physician that cover the entire period on appeal are more indicative of the severity of the Veteran's symptoms.   Accordingly, the Board finds that the Veteran's depression symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.

While the Veteran testified to symptoms indicative of a 100 percent rating, none of the VA examiners indicated that the Veteran's behavior and thought process was abnormal or inappropriate.  The Veteran has routinely been described as oriented to time and place.  While the Veteran has some memory loss, such does not rise to the level of memory loss for names of close relatives, own occupation, or own name.  While the Veteran experiences hallucinations, all three examiners indicated a degree of impairment less than total was present due to depression.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for total occupational and social impairment, a 100 percent rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)


TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

Pursuant to this decision, the Veteran has a 70 percent disability rating for major depressive disorder, thus the minimum schedular criteria for a TDIU are met.  The remaining question is whether the Veteran's service-connected major depressive disorder is severe enough to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran asserts that she is unable to work due to her depression.  The record reflects that the Veteran graduated from high school. Her military occupations were as a dental assistant and radio operator.  After service she worked as a cashier and egg dresser.  She worked as a certified nursing assistant for six years.  During the November 2015 VA examination the Veteran reported that she was involved in an altercation at work 10 or 11 years and ago and that she was fired.  She reported that she last worked at Wal-Mart in 2005 and that she has received social security disability since 2004 to 2005.  The Veteran's social security disability records are not available for review because they were destroyed.

As previously noted, VA examiners reported that the Veteran has cut herself off from family members and that she avoids people.  They reported that the Veteran's unemployment is not due to the effects primarily of the mental condition, and that the Veteran had panic attacks and a history of hallucination associated with more severe periods of depression.  During examination the Veteran's symptoms included depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work/ school and social relationships because of depression and concerns that people are talking about her.  The May 2010 examiner reported that the Veteran occasionally has some interference in performing activities of daily living because of low energy and motivation.  None of the examiners opined that the Veteran was unemployable due to her service-connected depression.  

VA treatment records reflect that during the period on appeal the Veteran experienced periods of homicidal and suicidal ideation and auditory hallucinations of voices making deprecating statements to her and believing that people were on her roof.  In September 2012, the VA treatment provider reported that the Veteran was interested in part time work but the Veteran knew that going back to work as a cashier would be too stressful.  She noted that the Veteran was having trouble with her check book and that she was too impatient to write down a check and became overwhelmed.  In October 2015 the Veteran appeared carelessly dressed and groomed, and was mildly restless and agitated.  In December 2015 the Veteran reported trouble sleeping, auditory hallucinations, and not feeling safe enough to open the curtains and go outside.  

Despite the VA examiner opinions on employability, the Board finds that the Veteran's service-connected depression would keep her from maintaining full time employment.  The evidence shows that the Veteran's depression would significantly impact her ability to interact with others, handle stressful work situations, and behave appropriately in a work environment.  Indeed, she has contemplated physically harming herself and/or others as a result of her depression, was hospitalized for auditory and visual hallucinations, and she has reported being too afraid to open her curtains and go outside.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

ORDER

Entitlement to a 70 percent rating, but no higher, for service-connected major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


